--------------------------------------------------------------------------------



EXHIBIT 10.13A

HSBC

Our Ref GUM CBA 020287
(Via Facsimile & Hand Delivery)

PRIVATE AND CONFIDENTIAL
Telesource CNMI, Inc.
KS Sablan Bldg., Sadog Tasi
Box 10000, PPP 402 PMB
Saipan, MP 96950 26 March 2002

Attn: Mr KJ Semikian, President

Re: Renewal and Amendment of Credit Facilities

Dear Mr Semikian:

With reference to our recent discussions, we, The Hongkong Shanghai Banking
Corporation Limited (the “Bank”), are pleased to confirm the renewal and
amendment of the undermentioned credit facilities to Telesource CNMI, Inc. (the
“Borrower”). These facilities are subject to review at any time and in any event
by 30 November 2002, and also subject to our overriding right of withdrawl and
repayment on demand, including the right to call for cash to cover on demand for
prospective and contingent liabilities.


A.

FACILITY TYPE

--------------------------------------------------------------------------------

PRESENT LIMITS

--------------------------------------------------------------------------------

PROPOSED LIMTS

--------------------------------------------------------------------------------

  1. Revolving Line   USD2,000,000.00   Nil.     2. Commercial Loan  Nil. 
USD7,500,000.00 

--------------------------------------------------------------------------------

  TOTAL FACILITIES    USD7,500,000.00 


B. PURPOSE:


1. To finance operational costs for several ongoing projects.


C. REPAYMENT TERM:


1. Interest and principal due 02 November 2002, 40 days prior to expiry of
Standby Letter of Credit on 12 December 2002.


D. INTEREST RATE:


       0.5% over the “Bank’s Base Lending Rate” (BBLR).


       The “Bank’s Base Lending Rate” means the base index rate established by
the New York Office of the Bank from time to time in good faith in its
discretion for general pricing of its short term loans to ordinary commercial
borrowers. Such rates may be established and changed from time to time.


       Interest on overdue amounts, both principal and interest, will accrue
additional interest at Five Percent (5.0%) over the above rate.


--------------------------------------------------------------------------------


E. FEE:


       A non-refundable front end Arrangement Fee of USD75,000, or 1% of the
facility amount is due upon acceptance of this Offer Letter, of which USD10,000
has been paid.


F. SECURITY:


1. An irrevocable standby letter of credit issued by Al Ahli Bank of Kuwait
(AKBC) and confirmed by Bank of New York, New York, USA (YORK) for not less than
USD7,500,000, naming the Bank as beneficiary.


2. Assignment of receivables and/or Promissory Notes from parties acceptable to
the Bank, such as the Commonwealth Utilities Corporation. The value of the
security to be a minimum of 125% of the total interest amount at maturity, based
on the Net Present Value of the Security.


3. Corporate Guarantee from the Borrower’s parent company, Telesource
International, Inc. securing the full facility amount.


G. COVENANTS:


1. Submission of the Borrower’s audited financial statements within 120 days of
the Borrower’s fiscal year end and at least once a year.


2. Submission of Guarantor’s audited financial statements at least once a year
and prior to the designated review date.


3. Submission of other information as the Bank may reasonably request from time
to time.


H. CONDITIONS PRECDENT:


  The Bank will require the following:


1. The Bank shall be in receipt of the Standby Letter of Credit in form and
content satisfactory to the Bank.


2. Audited financial statements for Telesource CNMI, Inc. for fiscal years
ending 31 December 1999 and 2000 (RECEIVED 20FEB02)


3. Draft copies of audited financial statements for Telesource CNMI, Inc. and
Telesource International, Inc. for fiscal year end 31 December 2001 to be
submitted to the Bank no latter than 15 April 2002.


I. OTHER TERMS AND CONDITIONS:)


1. This facility will be subject to an annual review at any time and in any
event by 30 November 2002 or 40 days before the expiry of the Standby Letter of
Credit.


2. All expenses in respect of this facilities are to be for the account of the
Borrower. All processing/legal/recording/other fees, if any, shall be for your
account and will be automatically debited from your current account if no other
arrangements are made.


If the effect of any, or a change in any, law or regulation is to increase the
cost to us of advancing maintaining or funding this facility or to reduce the
effective return to us, we reserve the right to require payment on demand of
such amounts as we consider necessary to compensate us therefore.

As stated above, the above terms are for indication purposes only and are
subject to formal approval by the Bank. Should the above conditions be
acceptable to the Borrower, please have the Borrower sign the enclosed copy of
this letter and return it to the Bank. This letter of indication will remain
open for acceptance until the close of business on 10 April 2002 and if not
accepted by that date will deemed to have lapsed.



--------------------------------------------------------------------------------


We hope you will find the above terms of interest and look forward to your reply

Yours sincerely,

/s/Pilar O Pangelinan

Pilar O Pangelinan

AVP Corporate Banking

POP/adlc

BORROWER’S ACKNOWLEDGMENT AND ACCEPTANCE

On behalf of Telesource CNMI, Inc., I/We hereby accept the terms and conditions
of this Letter of Indication.

/s/ KJ Semikian

By: KJ Semikian

ITS: CEO and President

Date: 3-25-02

/s/ Bud Curley

By: Bud Curley

ITS: CFO

Date: 3-25-02

GUARANTOR’S ACKNOWLEDGMENT AND ACCEPTANCE

As Guarantor(s), I acknowledge the terms and conditions of this Indication
Letter for additional facilities, and I confirm that the current standing or
modification of Borrower’s loan agreement pursuant to the terms of this letter
is hereby authorized and shall in no way affect or impair Guarantor’s liability
under its guaranty, nor shall it affect or impair the pledge of any security by
Guarantor to secure Borrower’s performance.

TELESOURCE INTERNATIONAL, INC.

/s/ KJ Semikian

By: KJ Semikian

ITS: CEO and President

Date: 3-25-02

/s/ Bud Curley

By: Bud Curley

ITS: CFO

Date: 3-25-02



--------------------------------------------------------------------------------


AUTHORIZATION TO DEBIT ACCOUNT

Kindly debit account no. _____________ for USD65,000.00 in respect of the
remaining balance of the Bank’s Arrangement Fee.

/s/ KJ Semikian

By: KJ Semikian

ITS: CEO and President

Date: 3-25-02

DEMAND PROMISSORY NOTE

(Corporation)

Loan No. 002-014694

Saipan Commonwealth of the Northern Mariana Islands

15 March 2002

$ USD 7,500,000.00

On demand or if no demand is made on 02 November 2002, for the value received,
the undersigned promises to pay to the order of The Hongkong and Shanghai
Banking Corporation Limited (the “Bank”) at Saipan, Mariana Islands, the
principal sum of United States Seven Million Five Hundred Thousand and No/100
Dollars (USD7,500,000.00) with interest thereon from date, payable at
USD7,500,000.00 plus accrued interest on 02 November 2002 at the rate of ONE
HALF percent (0.5%) per annum above the Bank’s prime rate which is defined as
the normal rate of interest then being offered by the Bank for loans to
substantial and responsible commercial borrowers as such rate shall change from
time to time and computed on the basis of a 360-day-year and actual days
elapsed. The Bank shall not be required to notify the undersigned of such rate
fluctuations. The term “prime rate“as used in this noted means the Bank’s
primary base rate for pricing short term commercial loans whose interest rate
float with such prime rate. The Bank’s prime rate as defined herein is subject
to change from time to time and may be lowered, higher or equal to the “prime
rate“as used by other lending institutions. The interest rates charged on
commercial loans in the future by the Bank may be higher or lower than the prime
rate as defined herein. The interest rate applicable to this note shall be
adjusted by the Bank from time to time in accordance with the change and
movements in the Bank’s prime rate. All payments paid hereunder shall be
credited first to accrued interest (and to late payment charges, if any), and
then to principal in lawful monthly of the United States of American. If any
interest due herein is not paid when due, it shall bear like interest as the
principal amount hereof.

If any sum payable hereunder shall not be paid when due, without limiting any
other rights of the holder hereof, the interest rate with respect to such sum
shall automatically be increased by FIVE percent (5.0%) per annum, effective on
the date such sum is due. The undersigned jointly and severally agree to pay all
costs of collection (including attorney’s fee) incurred by the holder of this
Note, whether or not suit be brought. In any litigation arising out of or
relating to this Note, in which the holder of this Note is an adverse party,
each of the undersigned hereby waives trial by jury. Each of the undersigned
hereby further waives presentment, demand for payment, notice of dishonor,
notice of nonpayment, protest, notice of protest, and any and all other notices
and demands in connection with the delivery, acceptance, performance, default,
or enforcement of this Note, and each of the undersigned hereby waives the
benefits of any statute of limitation with respect to any action to enforce, or
otherwise related to, this Note.

In no event shall the undersigned be obligated to pay any amount under the Note
that exceeds the maximum amount allowable by law. If any sum is collected in
excess of the applicable maximum amount allowable by law, the excess collected
shall, at the Bank’s discretion, be applied to reduce the principal balance of
this Note or return to the undersigned.



--------------------------------------------------------------------------------


No waiver or modification of any of the terms or provision of this Note shall be
valid or binding unless set forth in writing signed by the holder of this Note,
and then only to the extent herein specifically set forth. The holder of this
Note is hereby authorized, without notice of the undersigned, to cause or permit
one or more co-makers to be added, released or withdrawn as parties hereto,
without relieving the other parties hereto of their liability and obligation
hereunder.


Address: Box 10000, PPP 402 PMB
Saipan, MP 96950


Telesource CNMI, Inc.

KJ Semikian

By: Khajadour J. Semikian

ITS: President
